Title: Enclosure: Thomas Jefferson’s Preface for Destutt de Tracy’s Commentary on Montesqueiu, [ca. 18 January 1811]
From: Jefferson, Thomas,Destutt de Tracy, Antoine Louis Claude
To: 


            The Author to his fellow citizens of the United States of America.
            I am a Frenchman by birth and education. I was an early friend to the revolution of France, and continued to support it until those entrusted with it’s helm had evidently changed it’s object direction. flying then from the tyrannies of the monster Robespierre, I found, and still enjoy safety, freedom, & hospitality among you. I am grateful for these boons and anxious to shew that gratitude by such services as my faculties and habits enable me to render. reading and contemplation have been the occupations of my life, and mostly on those subjects which concern the condition of man.  Montesquieu’s immortal work on the Spirit of laws could not fail of course to furnish matter for profound consideration. I have admired his vivid imagination, his extensive reading, and dexterous use of it, but I have not been blind to his paradoxes, his inconsistencies, and whimsical combinations. and I have thought the errors of his book the more important to be corrected, as it’s truths are numerous, and of powerful influence on the opinions of society. these opinions attemper the principles on which governments are administered, on which so much depend the happiness & misery of men. few nations are in a situation to profit by the detection of political errors, or to shape their practice by newly developed truths. this is the eminent advantage of the country in which I write. had it’s language been more familiar to me, I should with pleasure have made it the original medium of submitting to you my reflections, and of explaining the grounds of my cordial esteem for the principles of your government. their translation however is committed to one well skilled in both languages, and, should it be desired at any future time, the original composition shall be at the command of those for whom it was originally has been written.
          